     Case: 1:21-cv-00320 Document #: 24 Filed: 02/12/21 Page 1 of 5 PageID #:4041




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WHAM-O HOLDING, LTD. and
INTERSPORT CORP. d/b/a WHAM-O,                      Case No.: 1:21-cv-00320

       Plaintiffs,                                  Judge Robert M. Dow, Jr.

v.                                                  Magistrate Judge Jeffrey T. Gilbert

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
                MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

        Plaintiffs submit this Memorandum of Law in support of its Motion for Entry of a

 Preliminary Injunction.
      Case: 1:21-cv-00320 Document #: 24 Filed: 02/12/21 Page 2 of 5 PageID #:4042



                                    MEMORANDUM OF LAW

I.      INTRODUCTION

         Plaintiffs, WHAM-O HOLDING, LTD. and INTERSPORT CORP. d/b/a WHAM-O

(“WHAM-O” or “Plaintiffs”), bring the present action against the Defendants identified on

Schedule A (collectively, the “Defendants”) for federal trademark infringement and

counterfeiting (Count I), false designation of origin (Count II), violation of the Illinois Uniform

Deceptive Trade Practices Act (Count III) and Civil Conspiracy (Count IV). As alleged in

WHAM-O’s Complaint, the Defendants are promoting, advertising, distributing, offering for

sale,    and   selling   products    infringing       WHAM-O’s    FRISBEE       trademarks     (the

“Counterfeit/infringing FRISBEE products”) through various fully interactive commercial

Internet websites operating under at least the Defendant Online Marketplace Accounts listed in

Schedule A (collectively, the “Defendant Internet Stores”).

II.     STATEMENT OF FACTS

        On January 26, 2021, this Court granted WHAM-O’s Motion for a Temporary

Restraining Order (the “TRO”). Docket Entry No. 16. The TRO authorized WHAM-O to

provide notice of these proceedings and the preliminary injunction hearing to Defendants by (i)

electronically publishing a link to the Complaint, the TRO and other relevant documents on a

website, and (ii) by sending an e-mail to the e-mail addresses identified in Exhibit 2 to the

Declaration of Todd Richards and any e-mail addresses provided for Defendants by third parties

that includes a link to said website. TRO at ¶ 12. Since and pursuant to entry of the TRO,

dozens of eBay, PayPal, WISH, Amazon, Alipay and DHGate accounts associated with the

Defendant Internet Stores have been frozen. See Declaration of Keith A. Vogt (hereinafter

“Vogt Declaration”) at ¶ 2.



                                                  2
   Case: 1:21-cv-00320 Document #: 24 Filed: 02/12/21 Page 3 of 5 PageID #:4043




       WHAM-O respectfully requests that this Court convert the TRO to a preliminary

injunction against Defendants, so that they remain enjoined from the manufacture, importation,

distribution, offering for sale, and sale of Counterfeit FRISBEE products during the pendency of

this litigation. As part of the Preliminary Injunction, WHAM-O requests that Defendants’ eBay,

PayPal, WISH, Amazon, Alipay and DHGate accounts remain frozen until completion of these

proceedings.

III.   ARGUMENT

       a)      A Preliminary Injunction Extending Relief Already Granted in the TRO Is
               Appropriate

       WHAM-O respectfully requests that this Court convert the TRO to a preliminary

injunction to prevent further unlawful conduct by Defendants. This Court, in addressing similar

allegations of Internet-based counterfeiting, has also issued preliminary injunctions following a

temporary restraining order See, e.g., Frida Kahlo Corporation v. The Partnerships and

Unincorporated Associations Identified on Schedule “A”, No. 20-cv-07339 (N.D. Ill. Jan. 18,

2021) and Wham-O Holding, Ltd. and InterSport Corp. d/b/a WHAM-O v. The Partnerships and

Unincorporated Associations Identified on Schedule “A”, No. 19-cv-03851 (N.D. Ill. Jul. 23,

2019) (granting Preliminary Injunction). See Exhibit 1 to Declaration of Keith A. Vogt

(hereinafter “Vogt Declaration”).

                i)     This Court Has Already Found that the Requirements for a
                       Preliminary Injunction Have Been Satisfied
       Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g. Charter Nat’l Bank & Trust v. Charter One

Fin., Inc., No. 1:01-cv-00905, 2001 WL 527404, *1 (N.D. Ill. May 15, 2001) (citations omitted).

A temporary restraining order or preliminary injunction may be issued upon a showing that: “(1)

                                                3
      Case: 1:21-cv-00320 Document #: 24 Filed: 02/12/21 Page 4 of 5 PageID #:4044




there is a reasonable likelihood that Plaintiff will succeed on the merits; (2) Plaintiff will suffer

irreparable injury if the order is not granted because there is no adequate remedy at law; (3) the

balance of hardships tips in Plaintiff’s favor; and (4) the public interest will not be disserved by

the injunction.” Columbia Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1076 (N.D. Ill.

1996). By virtue of this Court’s entry of the TRO, it has already found that the above

requirements have been satisfied.

               ii)     The Equitable Relief Sought Remains Appropriate
        The Lanham Act authorizes courts to issue injunctive relief “according to principles of

equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark ....” 15 U.S.C. § 1116(a).

        WHAM-O requests conversion of the TRO to a preliminary injunction so that

Defendants’ accounts in U.S.-based financial institutions remain frozen. Since entry of the

TRO, Plaintiffs have obtained information, including the identification of dozens of foreign

accounts, linked to the Defendant Internet Stores which were offering for sale and/or selling

infringing FRISBEE products. In the absence of a preliminary injunction, Defendants may

attempt to move any assets from any accounts in U.S.-based financial institutions to an

offshore account. Therefore, Defendants’ frozen assets according to the TRO should remain

frozen for the remainder of the proceedings. The amount of damages to which WHAM-O is

entitled as set forth in the Complaint far exceeds any amount contained in any of the

Defendants’ frozen eBay, PayPal, WISH, Amazon, Alipay and DHGate accounts. As such, an

order continuing to freeze the Defendants’ assets should be granted.

IV.     CONCLUSION
        In view of the foregoing, WHAM-O respectfully requests that this Court enter the

preliminary injunction.

                                                  4
   Case: 1:21-cv-00320 Document #: 24 Filed: 02/12/21 Page 5 of 5 PageID #:4045




DATED: February 12, 2021                            Respectfully submitted,

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt (Bar No. 6207971)
                                                    Keith Vogt, Ltd.
                                                    111 West Jackson Boulevard, Suite 1700
                                                    Chicago, Illinois 60604
                                                    Telephone: 312-675-6079
                                                    E-mail: keith@vogtip.com

                                                    ATTORNEY FOR PLAINTIFFS


                               CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2021, I will electronically file the foregoing with
the Clerk of the Court using the CM/ECF system, I will electronically publish the documents on
a website, and I will send an e-mail to the e-mail addresses identified in Exhibit 2 to the
Declaration of Todd Richards and any e-mail addresses provided for Defendants by third parties
that includes a link to said website.
                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt




                                               5
